Citation Nr: 0002491	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-42 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a lumbar back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's request 
to reopen his claim of entitlement to service connection for 
a lumbar back disability.   

At the outset, the Board notes that the issue at bar in this 
case will be addressed in the remand portion of this case.  
However, before the Board can deal with the details of the 
remand, preliminary matters relevant to the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lumbar back 
disability, must be addressed. 


FINDINGS OF FACT

1.  An unappealed June 1983 rating decision denied the 
veteran's claim of entitlement to service connection for a 
lumbar back disability.

2.  The evidence associated with the record since the June 
1983 rating decision denying service connection for a lumbar 
back disability bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a lumbar back 
disability.  

3.  The record includes medical evidence of a chronic lumbar 
back disability during service and at various times 
subsequent to service.



CONCLUSIONS OF LAW

1.  The June 1983 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1999). 

2.  New and material evidence having been received, the issue 
of entitlement to service connection for a lumbar back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a lumbar back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that a June 1983 RO rating 
decision denied service connection for a lumbar back 
disability.  The veteran did not file a substantive appeal to 
this rating decision.  Therefore, this rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant medical evidence of record at the time of the 
June 1983 rating decision consists of the veteran's service 
personnel records, service medical records (SMRs), as well as 
VA and private medical records.  The service personnel 
records show that the veteran was awarded the Vietnam Service 
Medal, Combat Action Ribbon, and Vietnam Cross of Gallantry 
with Palm.  These awards demonstrate that the veteran was 
engaged in combat with the enemy while serving in Vietnam.  

The SMRs begin with a November 1967 enlistment examination 
report indicating the veteran had worn a backbrace in the 
past.  A March 1969 orthopedic consultation report notes the 
veteran's back pain and his history of being in an auto 
accident.  A May 1969 orthopedic consultation report states 
that the veteran's lumbar back was examined but that there 
was no injury or disease evident that would account for the 
symptoms described by the veteran.  A December 1969 
orthopedic consultation record shows that the veteran 
suffered from some spasm of muscle on the right, increased 
lordosis, and decreased range of motion; the diagnosis of 
back strain.  A January 1970 orthopedic consultation record 
states that there was some limitation of motion of flexion of 
the lumbar spine with pronounced muscle spasm; the impression 
was low back syndrome.  A February 1970 treatment record 
notes that no spondylolysis was seen.  The examination upon 
separation from service notes no injury, disease, or defect 
of the lumbar back.  

The post-service medical records begin with a January 1983 
note from a private physician, Richard Jelsma, M.D., which 
states that the veteran was treated for lumbosacral strain 
and released to work as of November 17, 1981.  A January 1983 
letter from a private physician, George W. McCrocklin, M.D., 
states that the veteran "was under my care from June 12, 
1974 through August 9, 1977 for muscular ligamentous strain 
of the lower back."  A March 1983 VA neurological 
examination report found there to be mild to moderate lower 
back strain.  A March 1983 VA general medical examination 
report that objectively observed limitation of motion of the 
lumbar spine and diagnosed the veteran with chronic 
lumbosacral strain and mild degenerative arthritis at L5.  A 
March 1983 VA radiology report of the lumbar spine found mild 
degenerative changes of the lumbar spine. 

The relevant medical evidence associated with the claims file 
subsequent to the June 1983 rating decision consists of 
various VA and private medical records.  This evidence 
includes additional records documenting lumbar back pain, 
lumbosacral strain, low back syndrome, and radiation of pain 
down his right leg, between June 1972 and April 1974.  A VA 
radiology report dated in November 1982 revealed an 
impression of mild degenerative changes of the lumbar spine.  
A June 1995 letter from the veteran's employer, the City of 
Louisville, provided the veteran notice that he was being 
terminated from employment for health reasons.  VA treatment 
records show the veteran complained of back pain in May 1995, 
and a May 1995 VA radiology report found a narrowing of the 
interspaces at L4-L5 and L3-L4, as well as osteoarthritic 
osteophytes in the lumbar vertebral bodies.  A July 1995 
private radiology report revealed degenerative disc disease 
at the lower three interspace levels resulting in moderate 
canal stenosis at L3-L4 and L4-L5 interspaces, and a July 
1995 VA radiology report noted a broad based disc bulge at 
L4-5 with minimal effacement and ligamentous hypertrophy 
also.  VA treatment records for the period June 1996 to 
January 1997 show the veteran was seen for complaints of low 
back pain and observed muscle spasm, and was treated with 
trigger blocks.  VA treatment records show that the veteran 
continued to be seen for low back pain through 1997 and into 
1998.

The Board finds that the evidence submitted subsequent to the 
June 1983 rating decision, as summarized above, is new and 
material, because it bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and which, in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Moreover, the Board finds that this evidence, which includes 
medical evidence showing that the veteran may be suffering 
from a chronic lumbar back disability since service, makes 
the veteran's claim for service connection for a lumbar back 
disability well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim that 
is plausible; capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

The claim of entitlement to service connection for a lumbar 
back disability, is well grounded; the appeal is granted to 
the extent of this finding of well groundedness only.  


REMAND

As previously noted herein, the veteran's claim of 
entitlement to service connection for a low back disability 
is well grounded under 38 U.S.C.A. § 5107(a).  As such, VA 
has a duty to assist the veteran in the development of his 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, as additional development is necessary prior to 
final adjudication of this matter on the merits, the 
veteran's claim is remanded to the RO for such development.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination for the 
specific purpose of determining whether 
it is at least as likely as not that the 
veteran's currently diagnosed lumbar back 
disability is the result of an injury, 
disease, or defect of the lumbar back 
that was incurred in, or aggravated by, 
active service.  In making this 
determination, the examiner should state 
to what extent any of the veteran's 
current lumbar back symptomatology should 
be disassociated from the symptomatology 
recorded in service.  It is imperative 
that the claims file be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and that 
all tests and studies deemed necessary 
should be accomplished.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
a lumbar back disability is warranted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

